Citation Nr: 1124013	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  03-11 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability and/or as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel






INTRODUCTION

The appellant had active service from April 1965 to April 1968, including seven months of service within the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a September 2002 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Muskogee, Oklahoma in which the RO found (among other things) that new and material evidence had not been received to reopen the appellant's previously denied claim of entitlement to service connection for a gastrointestinal disorder.  See rating decisions dated in August 1995 and February 1996.  The appellant appealed the denial of this claim to the Board; and the RO subsequently referred the case to the Board for appellate review.    

In November 2004, the Board remanded the appeal for additional development.  Thereafter, in November 2005, the Board, in part, reopened the appellant's gastrointestinal disorder claim and remanded the claim (on its merits) for adjudication by the RO.  See November 2005 BVA decision.  In August 2006, the Board again remanded the appeal for additional development, to include consideration of additional inextricably intertwined issues.  In this remand, it was noted that the appellant's gastrointestinal problems had been variously diagnosed and that the appellant claimed his problems might be secondary to his service-connected posttraumatic stress disorder ("PTSD") or due to herbicide exposure.  

In October 2007, the RO denied service connection for a gastrointestinal disorder, including secondary to the appellant's service-connected right testicle carcinoma and PTSD disabilities and as due to herbicide exposure.  See October 2007 Supplemental Statement of the Case.  The appellant's gastrointestinal disorder claim was then recertified to the Board.   

In a June 2008 decision, the Board affirmed the denial of the appellant's service connection gastrointestinal disorder claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "Court").  In an August 2009 order, the Court remanded the Board's June 2008 decision in light of a Joint Motion for Remand ("Joint Motion") submitted by the parties.  See August 2009 Joint Motion for Remand; August 2009 CAVC order.  The case was then returned to the Board for further review.  After reviewing the instructions set forth in the August 2009 Joint Motion for Remand, the Board remanded the appellant's gastrointestinal disorder claim for additional development.  See January 2010 BVA decision.  The requested development has been completed; and the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  The appellant served in Vietnam during the Vietnam era; hence, he is presumed to have been exposed to Agent Orange and other herbicide agents in service.

2.  During service, the appellant developed cancer of the right testicle for which he underwent an orchiectomy with high ligation of the cord and a retroperitoneal  lymphadenectomy.

3.  The appellant is presently service-connected for an acquired absence of the right testicle due to carcinoma and posttraumatic stress disorder.  

4.  Since service, the appellant has been diagnosed with radiation enteritis, gastroenteritis, peptic ulcer disease and gastroesphageal reflux disease

5.  The more competent, credible and persuasive evidence of record indicates that the appellant was not exposed to ionizing radiation in service, to include radiation therapy as part of his treatment for testicular cancer.  

6.  The more competent, credible and persuasive evidence of record indicates that a gastrointestinal disorder did not manifest during service or within one year of separation from service; or that it is causally or etiologically related to service, a service-connected disability or is due to herbicide exposure.


CONCLUSION OF LAW

The preponderance of the evidence is against finding that a gastrointestinal disorder manifested in service or within one year of separation from service, is the result of herbicide exposure in service, or is proximately due to or been aggravated by service or a service-connected disability, including posttraumatic stress disorder or right testicle carcinoma.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

With respect to the appellant's claim of entitlement to service connection for a gastrointestinal disorder, the Board finds VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board observes that the appellant was provided a letter in May 2010 that fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also letter from the RO to the appellant dated in September 2006.  The May 2010 letter informed the appellant that it was ultimately his responsibility to give VA any evidence pertaining to his service connection/secondary service connection claim.  This letter also informed the appellant that additional information or evidence was needed to support his gastrointestinal disorder claim; and asked the appellant to send the information to VA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  Although the May 2010 letter was not sent to the appellant prior to the initial adjudication of his claim, the Board finds that this belated notice did not prejudice the appellant since he was provided adequate notice, his claim was readjudicated, and the appellant was provided a Supplemental Statement of the Case explaining the readjudication of his claim in April 2011.  Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  

In making the foregoing findings, the Board observes that 38 C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing claims) was revised during the pendency of this appeal.  These revisions became effective as of May 30, 2008, and several portions of the revisions are pertinent to the case at hand.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  The final rule also removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), previously indicating that if VA does not receive the necessary information and evidence requested from the claimant within one year of the date of the notice, VA cannot pay or provide any benefits based on that application.  The revised sentence reflects that the information and evidence that the claimant is informed that he or she is to provide must be provided within one year of the date of the notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of Disagreement ("NOD") or when, as a matter of law, entitlement to the benefit claimed cannot be established.  VA may continue to have an obligation to provide adequate section 38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the claim was denied and compliant notice was not previously provided.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 



In addition to the foregoing, the Board finds that the appellant's service treatment records, VA medical records and available private medical records have been obtained, to the extent possible; and that there is no indication in the record of any additional evidence available to VA that has not been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In making this finding, the Board acknowledges the appellant's assertions that service medical records dated from approximately April 1966 to June 1966 are missing from his service file.  See appellant's January 2006 statement.  As a result of these assertions, the appellant's gastrointestinal disorder claim was remanded in January 2010 to the RO for the purpose of attempting to locate and obtain the alleged outstanding medical records.  See January 2010 BVA decision; see also August 2009 Joint Motion for Remand; August 2009 CAVC order.  In responding to the Board's January 2010 remand directives, the RO requested that the National Personnel Records Center ("NPRC") conduct a search for hospitalization and/or treatment records pertaining to the appellant that related to complaints of stomach problems, vomiting and/or other symptoms at a field hospital or medical unit in Vietnam during the 3 month time period preceding the appellant's treatment for testicular cancer (which began in July 1966).  See PIES request dated in May 2010.  In response, NPRC provided approximately 13 pages of medical records to the RO with a statement indicating that "all available requested records [were] mailed."  See PIES response dated in June 2010.  A review of the records provided by NPRC reveals that they are duplicates of medical records already contained in the claims file.  Id.  

Based upon the foregoing, it appears to the Board that despite the appellant's assertions that his service medical file is incomplete, all existing medical records related to the appellant's period of active service have been obtained and are included in the claims file.  To the extent that the appellant continues to disagree with this finding, the Board observes that he submitted a statement in June 2010 indicating that he did not want the RO to wait to locate his medical records from Vietnam (records he argues have been lost for 22 years) to adjudicate his claim; instead requesting that the RO decide his claim as soon as possible.  See VCAA notice response, dated in June 2010; appellant's June 2010 statement.  In light of the above-referenced evidence, the Board finds that VA's duty to assist with respect to obtaining medical evidence supportive of the appellant's gastrointestinal disorder has been met.  

Additionally, the Board observes that the appellant has been afforded a VA examination in relation to his gastrointestinal disorder claim.  See VA examination report dated in March 2007; 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA medical opinion obtained in this case is adequate for the adjudication of the appellant's gastrointestinal disorder claim as it is predicated on a review of medical records; contains a description of the history of the alleged disability at issue; documents and considers the appellant's complaints and symptoms; and include medical opinions addressing the various medical questions raised in this case.  As such, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion pertaining to the appellant's gastrointestinal disorder claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).   

Lastly, the Board notes for the record that the appellant has been provided with an explanation of disability ratings and effective dates.  See letters from the RO to the appellant dated in September 2006 and May 2010; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board concludes below that the preponderance of the evidence is against the appellant's gastrointestinal disorder claim, any questions as to the appropriate disability rating or effective date to be assigned to this claim are rendered moot; and no further notice is needed.  Id.  Therefore, since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the appellant's service connection claim, the Board finds that any such failure is harmless and proceeds with a merits adjudication of that claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 




B.  Law and Analysis 

Since his discharge from service, the appellant has been diagnosed with radiation enteritis, gastroenteritis, peptic ulcer disease and gastroesphageal reflux disease ("GERD").  See private medical records; March 2007 VA examination report; VA medical records dated in August 2004, July 2006 and January 2008.  As mentioned above, he seeks service connection for his gastrointestinal problems based upon several alternative theories.  In essence, the appellant asserts that he began experiencing stomach problems in service that have continued since service, thereby warranting service connection on a direct basis.  Alternatively, the appellant argues service connection should be granted on the basis that his current gastrointestinal problems are related to, or are a residual of, the right testicular cancer he had in service (to include radiation therapy allegedly used during his testicular cancer treatment).  In addition, the appellant argues service connection for a gastrointestinal disorder is warranted on the basis that he developed this disorder after service as a result of his exposure to Agent Orange in service or that it developed secondarily to his service-connected PTSD.  See appellant's statements.  

While viewing the evidence in the light most favorable to the appellant in this case, the Board finds that the preponderance of the evidence is against the appellant's claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty or for aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, listed in 38 C.F.R. §§ 3.307 and 3.309 (and includes peptic ulcers), when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, VA regulations provide that a disorder may also be service-connected if the evidence of record, regardless of its date, shows that a veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).

In addition to the foregoing, the Board observes that VA regulations pertaining to claims involving herbicide exposure and ionizing radiation exposure provide relaxed evidentiary standards when certain criteria are met.  Specifically, VA has created a presumption of exposure to herbicides for all veterans who served in Vietnam during the Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  In addition, VA has established that a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the following conditions: AL amyloidosis, chloracne, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia ("CLL"), multiple myeloma, non-Hodgkin's lymphoma,  acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea) and soft-tissue sarcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A recent amendment to this regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (August 31, 2010).  In terms of the foregoing diseases, the Agent Orange Act of 1991 (in part) directed the Secretary of VA to enter into an agreement with the National Academy of Sciences ("NAS") to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116 (b) and (c).  As a result of this ongoing research, the specific diseases referenced above have been found to be associated with exposure to herbicide agents and will be presumed by VA to have been incurred in service even though there is no evidence of such disease during such period of service.  38 C.F.R. §§ 3.307(a), 3.309(e).

Turning to radiation claims, VA regulations provide that service connection for a disorder which is claimed to be due to ionizing radiation exposure during service can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of cancer which will be presumptively service connected if they become manifest in a radiation-exposed veteran as that term is defined in VA's regulations.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" which will be service connected if certain conditions specified in that regulation are met, to include a determination that the veteran seeking service connection was exposed to ionizing radiation as defined in 38 C.F.R. § 3.311(b)(1).  Third, service connection for a disability claimed as due to exposure to ionizing radiation may be granted under 38 C.F.R. § 3.303(d) when competent evidence establishes that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Lastly, the Board observes that under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is found to be proximately due to or the result of service-connected disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Such assessments extend to medical evidence.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

	1.  Service connection based upon symptoms in service or one year after

Turning to the issue on appeal, medical records contained in the claims file reveal that the appellant has been diagnosed since service with radiation enteritis, gastroenteritis, peptic ulcer disease and gastroesphageal reflux disease ("GERD").  See private medical records; March 2007 VA examination report; VA medical records dated in August 2004, July 2006 and January 2008.  In a few of his statements, the appellant has reported that he was treated at a medivac unit for 
3-to-4 days for a sickness that involved stomach discomfort, vomiting and other symptoms in the months prior to his treatment for testicular cancer in service.  See appellant's January 2006 statement; August 2009 Joint Motion for Remand, p. 3 (in their motion, the parties cited to statements made by the appellant in September 2005 and January 2006).  As these statements raise the question of whether the appellant manifested a gastrointestinal disorder in service that may be related to his post-service gastrointestinal diagnoses (August 2009 Joint Motion for Remand), the Board initially focuses it analysis of the appellant's claim on a direct basis.  

In this regard, the Board observes that service treatment records contained in the claims file dated from April 1965 to May 1968 reveal no evidence of complaints of or treatment for gastrointestinal problems in service; nor do they reflect the diagnosis of a gastrointestinal disorder in service.  See service treatment records dated from April 1965 to May 1968.  Other service records related to the appellant's separation from service in 1968 indicate that no pertinent medical abnormalities were noted at the time of the appellant's discharge medical examination; and the appellant specifically denied experiencing (then or in the past) stomach problems or indigestion.  See March 1968 report of medical examination and report of medical history; see also April 1968 service treatment records.  

The appellant does not dispute the current evidence in his service file.  Rather, he argues that his service medical file is incomplete in that certain records related to medical care he received for gastrointestinal symptoms in Vietnam in the months prior to his treatment for testicular cancer have been lost.  See appellant's statements dated in June 2006, April 2007 and October 2007; August 2009 Joint Motion for Remand.   

For the record, the Board observes that the RO has made numerous requests to the National Personnel Records Center ("NPRC") for records related to the appellant's medical treatment in service.  See, e.g., PIES requests and responses dated in May 2001, May 2002, June 2002, August 2004.  In response, medical records dated from April 1965 to May 1968 have previously been associated with the claims file.  See service records.  Regardless, in light of the appellant's assertions, the RO submitted another request to NPRC for medical records in January 2010.  See August 2009 Joint Motion for Remand; January 2010 BVA decision.  In this request, the RO asked that NPRC provide VA with any outstanding hospitalization and/or treatment records related to the appellant's complaints of stomach problems, vomiting and/or other symptoms at a field hospital or medical unit in Vietnam during the approximate three-month time period preceding the appellant's treatment for testicular cancer beginning in July 1966.  See PIES request dated in January 2010.  In response, NPRC sent approximately 13 medical records to the RO with a statement that "all available requested records mailed."  See PIES response dated in June 2010.  A review of these records reveals that they are duplicates of medical records already contained in the claims file.  Id


In analyzing the credibility of the appellant's statements of experiencing gastrointestinal symptomatology during service, the Board initially turns to the appellant's service records to determine the dates he was stationed in Vietnam.  The Board finds the appellant's Vietnam service dates to be pertinent in this case given the appellant assertions that the records missing from his file are related to medical treatment he received in Vietnam in approximately April 1966, May 1966 or June 1966 (the three-month time period preceding his treatment for testicular cancer).  Although the specific dates of the appellant's Vietnam service are not listed on his DD Form 214 (Report of Transfer of Discharge), this document reveals that the appellant was credited with seven (7) months and fourteen (14) days of foreign service and received commendations that included the Combat Infantryman Badge, the Republic of Vietnam Campaign Medal and the Vietnam Service Medal with 1 Bronze Service Star.  See DD Form 214.  Service treatment records in the claims file also reveal that the appellant was stationed in the Republic of Vietnam when he was diagnosed with testicular cancer and underwent his first surgery in July 1966; and that he was transferred back to the United States for further medical treatment related to his cancer on August 13, 1966.  See December 1966 service treatment records; see also service treatment records dated in July 1966 and August 1966.  

Viewing the appellant's service personnel record in conjunction with his service treatment records, it appears to the Board that the appellant was stationed in Vietnam from approximately February 1, 1966 to August 1966.  Given this information, the medical records alleged by the appellant to be lost would have been dated approximately in April 1966, May 1966 or June 1966 (the three-month time period preceding the appellant's July 1966 diagnosis and treatment for testicular cancer).  Turning once again to the appellant's service file, the Board acknowledges that none of the treatment records contained therein is dated in April 1966, May 1966 or June 1966.  However, the service file does contain medical records dated in February 1966 ("D 1st Med") and March 1966 ("Aid Station 1/28 INF) related to treatment of other medical conditions during the appellant's early service in Vietnam.  See service treatment records, including blood and urinalysis reports dated in March 1966.  Additionally, the service file contains treatment records related to the appellant's testicular cancer dated in July 1966 and August 1966, the last month-and-a-half the appellant was stationed in Vietnam.  Id.  Thus, medical records dated during 4 of the appellant's 71/2 month period of service in Vietnam including the first two months of his Vietnam service and the last two months have been associated with post-service with the appellant's NPRC file (who subsequently provided the records to VA), but there are no records for April 1966, June May 1966 or June 1966 when the Veteran purportedly was treated for gastrointestinal symptoms.  

Regardless of the foregoing, the Board observes that the appellant's service records dated after July 1966 do not mention any stomach symptomatology the appellant had in service.  See service records.  Post-service records dated soon after the appellant's discharge also fail to reference any gastrointestinal problems or symptoms.  See May 1968 application for compensation; October 1969 VA examination report.  A physical examination of the appellant in October 1969 noted no pertinent abnormalities.  October 1969 VA examination report.  A private medical report, dated in November 1978, also indicates that the appellant denied experiencing any current gastrointestinal problems.  See November 1978 private medical record.  In that report, the appellant's private medical doctor noted that he had a history of right testicle cancer surgery in service; and that the appellant reported he did not know if he had any radiation treatment in service.  Id  

Other medical records contained in the claims file dated from 1983 until 1987 do not reference any stomach complaints, treatment or diagnoses.  See private medical records.  In this regard, it appears that the appellant's first post-service documented complaint of any stomach problem (epigastric discomfort) was noted on a private treatment record in December 1987.  See private medical records.  Thereafter, the appellant received medical treatment at a private hospital in February 1988 in relationship to another medical condition.  At that time, he was noted to have had a history of testicle carcinoma with previous radiation treatment and laparotomy 16 years earlier.  Id.  Subsequent records show that the appellant complained of and was treated for vague gastrointestinal disturbances with no specific organic basis identified.  These records include a private medical report dated in March 1990, which indicated that a GI series performed on the appellant revealed a small colon polyp, but was otherwise unremarkable.  The report also indicated other studies that included an esophagogastroduodenoscopy ("EGD"), small bowel follow-through, colonoscopy, and a CT scan all failed to reveal any recurrent tumor or secondary primary.  In light of the foregoing, the appellant's private medical doctor opined that the appellant had possible gastritis and possible bacterial overgrowth.  See letter from T.D., M.D. dated in March 1990.  Other medical evidence in the claims file includes a private endoscopy report dated in March 1991 that revealed the appellant had a solitary colon polyp and abdominal distention, probably secondary to acid peptic disease.  See private medical records.  The assessment on a subsequent endoscopy report prepared by Dr. S. was possible radiation enteritis.  In a letter dated in May 1992, Dr. S. reported that the appellant had some mild irritation in the lining of the small bowel which might be causing some of his gastrointestinal symptoms.  In doing so, the doctor indicated that he suspected the lining irritation was to the appellant's previous radiation treatment.  See letter from S., M.D. dated in May 1992.  Additional private medical records showed a diagnoses of left lower quadrant pain secondary to left epididymitis or UT.  See letter from W.E., M.B. dated in August 2002.  

In light of the evidence set forth above, the appellant was afforded a VA examination in March 2007.  See March 2007 VA examination report.  At that time, the appellant reported to a VA medical doctor that he first developed gastrointestinal symptoms approximately 12 years earlier (i.e., in 1995); and that all subsequent diagnostic studies failed to reveal any evidence of a recurrence of cancer or any etiological cause of his symptoms.  Id.  The appellant also indicated that he developed and was treated with medications for Helicobacter pylori by VA three or four years earlier.  Id.  In describing his symptoms, the appellant stated that he experienced bloating in the abdominal area in conjunction with heartburn.  He reported that these symptoms had improved somewhat with medications, though he continued to have some gastrointestinal problems.  Id.  After examining the appellant, reviewing the appellant's claims file and providing a detailed description of the appellant's medical history in her report, the VA medical doctor ultimately diagnosed the appellant with peptic ulcer disease and embryonal cell carcinoma of the right testicle status post orchiectomy without recurrence.  Id., p. 3.  In doing so, the doctor essentially opined that the appellant did not develop a gastrointestinal disorder during service given the lack of history of gastrointestinal symptoms while in service and the appellant's own statements that his gastrointestinal symptoms did not begin until 10-12 years prior to the examination (i.e., almost 30 years after he left service).  Id.  

Thus, in summary, the overall evidence of record in this case does not support the appellant's assertions that he had gastrointestinal symptoms in service that can be linked to his post-service gastrointestinal diagnoses, but rather that his stomach problems began in 1987.  In this regard, the Board observes that even though the claims file contains several private opinions supportive of the appellant's service connection theory that his current gastrointestinal problems manifested secondary to radiation treatment he had in service (a contention addressed later in this opinion), none of the appellant's private medical providers reference any gastroenterology symptomatology reported by the appellant to have occurred in service or within one year of separation from service in their records; nor did any of them provide a medical opinion linking the appellant's post-service gastrointestinal disorder directly to service.  Rather, the only medical evidence contained in the claims file that addresses the appellant's theory of entitlement to service connection on a direct basis is the March 2007 VA examination report referenced above, in which a VA medical doctor opined that the appellant's current peptic ulcer disease was not related to service and did not manifest until years after service.  

After reviewing the March 2007 VA examination report in conjunction with all other evidence of record, the Board finds it to be both persuasive and credible as it was based on a thorough review of the appellant's claims file, included a detailed discussion of all relevant facts and offered a rational and plausible explanation for concluding that the appellant's current gastrointestinal problems were not present in service and therefore the appellant's post-service gastrointestinal diagnoses are not directly related to service.  Given the lack of contrary evidence in the claims file, to include certain statements made by the appellant in which he essentially denied experiencing gastrointestinal problems prior to his surgery in service (see, e.g., October 1969 VA examination report; November 1978 private medical records), the Board finds that the preponderance of the evidence is against the appellant's claim on both a direct and 38 C.F.R. §  3.309 (a) presumptive basis; therefore, the appeal based upon these theories must be denied. 

In making the above-referenced determination, the Board notes for the record that it finds the appellant is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., that he had stomach problems in service).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  The Board is also mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in addition to assessing the competency of evidence, the Board is responsible for assessing the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Doing so in this case, the Board finds that the appellant's statements about having gastrointestinal symptoms in service that continued after service are less credible when viewed in conjunction with the other evidence contained in the claims file.  In this regard, the Board finds persuasive the fact that neither the appellant's service nor post-service medical records are supportive of his direct service connection claim; and that statements made by the appellant during his initial post-service years reveal that the appellant either did not report or specifically denied experiencing gastrointestinal problems prior to December 1987.  See, e.g., March 1968 report of medical examination and report of medical history; October 1969 VA examination report; private medical records dated from 1978 to 1987.   

Given the medical evidence in this case and the appellant's statements in which he reported that he did not experience gastrointestinal problems until years after service (see March 2007 VA examination report), the Board finds that the more probative and credible evidence in this case supports the conclusion that the appellant's current post-service gastrointestinal disorder did not initially manifest in service or within one year of separation from service.  In doing so, the Board has also considered the provisions of 38 C.F.R. § 3.303(b) as those provisions apply to service connection based upon continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997). 

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, in a merits context, the lack of evidence of treatment may bear upon the credibility of the evidence of continuity.  The Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2007).  Notwithstanding that fact, the lack of contemporaneous medical records is a factor that the Board can consider and weigh against a appellant's lay evidence.  Id.  In this case, the Board finds (as discussed above) that the decades long absence of a report of relevant gastrointestinal symptomatology and the appellant's denials of having such symptomatology in 1968, 1969 and 1978 clearly lessens the credibility of the appellant's statements that he initially experienced stomach problems in 1966 while in service.  The fact that the contemporaneous records do not provide subjective or objective evidence that would support a finding that the appellant experienced gastrointestinal problems continuously since his separation from service highly probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 Vet. App. 488.  Therefore, the Board finds that service connection in this case is also not warranted on the basis of continuity of symptomatology.  

	2.  Service connection secondary to testicle disability (or treatment thereof) 

Turning to the appellant's theory that his gastrointestinal problems are related to his service-connected right testicle carcinoma and/or treatment of this carcinoma in service, the Board initially observes for the record that the appellant is not considered to be a "radiation-exposed" veteran as that term is defined in VA's regulations and therefore is not entitled to the presumptive provisions of U.S.C.A. 
§ 1112(c), 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b)(1).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

In arguing that service connection should be granted in this case, the appellant has essentially asserted that he was directly exposed to radiation in service when he had x-rays taken contemporaneously with his July 1966 and August 1966 right testicle surgeries and/or that he underwent radiation therapy as part of his cancer treatment in service.  See, e.g., appellant's statement dated in November 1994 (the appellant reports that he "suffered from high radiation treatments"); private medical records dated in February 1988 (the appellant's primary medical provider diagnosed the appellant with, among other things, a history of carcinoma of testicle with previous radiation and lapartomy sixteen years ago) and March 2000 (the appellant reported that he had testicular cancer in Vietnam, and apparently had radiation to lymph node).  A review of the evidence in the claims file supportive of the appellant's radiation claim consists of several letters and medical records from the appellant's private medical providers in which they indicate the appellant had been diagnosed with radiation enteritis; and link this diagnosis to radiation therapy the appellant alleges he underwent in service.  See statement on prescription form from Dr. G. dated in February 1998 (Dr. G. reports that the appellant had medical problems with radiation enteritis for the last few months, which seemed to be worsened by stress); see also letter from T.S., M.D. dated in May 1992 (private medical provider reported that biopsies and a small bowel follow-through report indicated that the appellant did not appear to have any discrete obstruction but did have some mild irritation in the lining of the bowel that the medical provider thought might be causing some of the appellant's symptoms); letter from M.M., M.D. to the appellant dated in April 1998 (private medical provider notified the appellant that his upper GI small intestinal x-ray was normal showing no specific abnormalities; and stated that the appellant may have gastritis or irritation).  For the record, radiation enteritis (also known as radiation colitis) is defined as an inflammation of the colon resulting from radiation therapy to the abdominal region, marked by tenesmus, pain, rectal bleeding, diarrhea and telangiectasis which may progress to malabsorption, ulceration, and partial or complete obstruction.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 30TH edition, p. 388.  

Turning to the merits of the appellant's claim, the Board initially observes that service treatment records in the file reveal that the appellant was hospitalized in July 1966 with a one-month history of right testicular swelling without any known history of trauma or gynecomastia.  See July 1966 service treatment records.  An orchiectomy with high ligation of the cord performed in July 1966 revealed embryonal cell carcinoma of the right testicle; and a service report dated July 31, 1966 indicates that after a pathologist reviewed slides of the appellant's testicular tumor, he recommended that the appellant undergo an "aortic node dissection if enlargement [was shown] on lymphangiogram" and "x-ray therapy."  See July 1966 clinical record.  Subsequently, the appellant was transferred to a military hospital in the United States, where he underwent a retroperitoneal lymphadenectomy and incidental appendectomy without complication.  See August 1966 service treatment records.  Post-operative records reveal that the appellant developed septicemia secondary to Aerobacter, which resolved with medication.  Id.  A subsequent pathological review of the appellant's surgery slides ultimately indicated that the appellant had an undifferentiated embryonal cell carcinoma and reactive hyperplasia of lymph nodes, retroperitoneal periaortic.  See December 1966 clinical records.  The Board observes that there are no recommendations or references pertaining to the possible use of x-ray therapy or any other further treatment for the appellant's testicular cancer are in this pathology report or in subsequent medical records.  Id.  These records do, however, reveal that the appellant remained hospitalized until September 30, 1966; and was placed on convalescence leave until October 30, 1966, at which time his wound was noted to be well healed and he was asymptomatic.  The appellant's ultimate diagnoses included right testicular tumor and embryonal cell carcinoma of the right testicle with post-operative septicemia of unknown etiology.  Id.   

A review of the daily treatment notes and other records related to the appellant's hospitalization in August 1966 and September 1966 detail the appellant's medical care during this time frame, to include such things as his doctor's orders, when the appellant had a fever, when he was given fluids, when he slept well, when his wound was irrigated, when his wound was changed, when blood and urine cultures were drawn, when the appellant was able to ambulate, when he went to the mess hall and when he underwent chest x-rays related to treatment for a cough.  See service treatment records dated from July 1966 to September 1966, including service surgical report, laboratory studies, diagnostic studies, blood transfusion records and nurses' notes/daily treatment records.  Notably, none of these records reference the need for or use of radiation therapy; nor do they show any further complaints or pertinent abnormalities referable to the right testicle area or any gastrointestinal complaints or abnormalities.  See post-December r 1966 service treatment records.  

Viewing the appellant's surgical records in conjunction with his hospital recovery records leads the Board to the conclusion that while the use of x-ray therapy (i.e., radiation therapy) was considered at the time of the appellant's initial surgery (see July 1966 clinical record), radiation treatment was never actually used as part of the appellant's treatment for left testicle carcinoma.  In this regard, the Board finds it illogical that the appellant's 1966 service medical providers would document such things as wound changes, labwork and the appellant's ambulation to the mess hall but not document the times and dates of any post-surgery radiation treatment.  In addition, the Board finds it notable that a letter in the claims file from a captain in the medical corps to the appellant's mother dated in September 1966 that summarized the appellant's cancer diagnosis, treatment and prognosis (at the appellant's request) never referenced the use of radiation therapy.  See September 1966 letter.  

In regards to the contents of 1966 letter, the captain explained to the appellant's mother that the appellant first developed trouble with his testicle while he was in Vietnam and that the doctors in Vietnam operated on his testicle, found a tumor and removed his testicle.  Id.  He went on to state that the appellant was then sent back to the United States, where he was carefully evaluated at an army hospital to see if there was any apparent spread of the tumor beyond the testicle and operated upon.  During this second operation, all of the lymph channels which drained the appellant's right testicle were removed and examined under the microscope.  He stated that this examination revealed no evidence of spread in the studies before the operation; and all of the slides at the time of operation revealed no spread of the tumor.  Id.  He also indicated that as of the time of his letter, it was the feeling that the appellant had been cured; however, he would need to be followed at close intervals for approximately a year and then at longer periods over the next 3 years to insure that there is no spread.  Id.  The captain never mentioned the use of radiation therapy as part of his medical treatment in service; or the possible need for such treatment during the initial years after the appellant's surgeries.   
 
Lastly, in terms of discussing evidence that essentially contradicts the appellant's assertions of radiation exposure in service, the Board has considered and finds relevant the appellant's initial post-service statements in which he indicated to his medical providers that he uncertain as to whether radiation had been used during his surgical procedures and/or cancer treatment.  See November 1978 private medical records. 

Turning to the post-service evidence in this case, the claims file contains (as mentioned above) several private opinions and medical records that indicate the appellant had a history of radiation treatment in service and that he manifested radiation enteritis as a result of this radiation therapy.  See private medical records dated in September 1983 (the appellant's private medical provider diagnosed the appellant with, among other things, a history of carcinoma of the testicle, treated with surgery and radiation, with subsequent exploratory laparotomy to confirm cure, about 10-12 years ago); February 1988 (discharge hospitalization records reflect diagnoses that included coronary artery disease with bypass graft time five, 1983 and a history of testicle carcinoma with previous radiation treatment and laparotomy 16 years earlier); see also letter from Dr. G. dated in January 2000 (private medical provider stated that the appellant had chronic, severe problems with recurrent abdominal discomfort thought to be related to radiation enteritis received for treatment of testicular cancer).  However, the Board finds these letters and records not to be particularly relevant or persuasive given the fact that the preponderance of the evidence is against the finding that the appellant underwent a course of radiation therapy as part of his treatment for cancer in service.  The appellant's medical providers clearly relied upon either the assumption or assertion from the appellant that he had in-service radiation treatment in diagnosing him with radiation enteritis, since this medical condition by definition results from radiation therapy.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 30TH edition, p. 388.  Given the fact the neither the Board nor the medical doctor who reviewed the appellant's entire claims file prior to examining him in March 2007 have found any evidence or indication in the record that the appellant's treatment for embryonal cell carcinoma in service involved radiation therapy (March 2007 VA examination report, p. 2), the Board finds the appellant's diagnosis of radiation enteritis not to be supported by the record.  Rather, it appears from the record that the most likely cause of the appellant's gastrointestinal problems is peptic ulcer disease.  March 2007 VA examination report.  

In diagnosing the appellant with peptic ulcer disease, the March 2007 VA medical doctor reported that this disease is a condition that has been shown to be caused by a bacterium, Helicobacter pylori.  She also stated that testicular cancer does not ordinarily cause gastrointestinal symptoms when it is not metastatic or recurrent.  In this case, her review of the claims file did not reveal any recurrence of the appellant's cancer at anytime since service.  Therefore, it was her opinion that there was no relationship between the appellant's testicular cancer in service and his current gastrointestinal problems.  Rather, she opined that the appellant's gastrointestinal problems were caused by the Helicobacter pylori bacterium.  

For reasons discussed previously, the Board finds the medical opinion of the March 2007 VA examiner to be both credible and persuasive.  After considering this opinion in conjunction with all other evidence of record, the Board concludes that the preponderance of the evidence is against finding that the appellant currently has a medical disorder that can be or has been linked to his period of service.  This conclusion is based upon the lack of documentation of radiation treatment in service (since radiation enteritis is a condition that develops secondary to radiation exposure) and the March 2007 VA examiner's statement that peptic ulcer disease has been shown to be caused by Helicobacter pylori bacterium (i.e., not by exposure to radiation).  Since the Board has found that the preponderance of the evidence is against the finding that the appellant underwent radiation treatment in service and, that the appellant does not have a medical disorder that has been linked to his period of service or his service-connected right testicle disorder, his appeal for service connection must be denied.  

Again, in making the above-referenced determination, the Board notes that it finds the appellant to be competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., that he was treated for cancer in service).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, supra.  However, the extent that the appellant asserts he was exposed to radiation in service and has manifested a medical disorder related to that exposure, the Board finds his statements to be less credible and persuasive than the medical evidence contained in the claims file and the March 2007 VA medical opinion.  See, e.g., Davidson v. Shinseki, supra; Barr v. Nicholson, supra; Woehlaert v. Nicholson, supra; Routen v. Brown, 10 Vet. App. 183, 186 (1997).
 
	3.  Service connection secondary to exposure to Agent Orange

With regard to the appellant's theory of entitlement to service connection based on presumptive diseases due to herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  In this case, notwithstanding the fact that the appellant served in Vietnam during the Vietnam era and is presumed to have had Agent Orange exposure, service connection on a presumptive basis as due to Agent Orange exposure is not warranted since the gastrointestinal disorder for which the appellant seeks service connection, peptic ulcer disease and/or enteritis, is not one for which presumptive service connection may be granted.  Thus, presumptive service connection for this disorder due to herbicide exposure is not warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.


In addition, the Board finds that while the evidence in this case reveals that the appellant has a current medical disability (a diagnosis of peptic ulcer disease) and was presumably exposed to Agent Orange in service, there is no medical evidence of record that supports a finding of a link between his in-service herbicide exposure and peptic ulcer disease.  Therefore, service connection based upon Agent Orange exposure on a direct basis must also be denied.  
 
	4.  Service connection secondary to service-connected PTSD	

Lastly, the Board turns to the question of whether the appellant's current gastrointestinal disorder has been aggravated by his service-connected PTSD.  In doing so, the Board finds no objective evidence in the record of any permanent increase in the severity of the underlying disease process and no persuasive objective evidence that the current gastrointestinal problems are not due to the natural progression of the disease process.  In fact, the only evidence in this case that discusses a possible relationship association between the appellant's PTSD and gastrointestinal disorder is the March 2007 VA examination report in which a VA medical doctor opined that the appellant's current gastrointestinal problems were not related to or aggravated by his service-connected PTSD.  In doing so, the doctor reported that peptic ulcer disease has been shown to be caused by a bacterium as opposed to being caused or aggravation by stress or anxiety.  Given this medical opinion, the appellant's claim of entitlement to service connection for a gastrointestinal disorder that manifested as a result of his service-connected PTSD must be denied.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (unless the underlying condition, as contrasted to symptoms, is worsened, aggravation may not be conceded).  

C.  Conclusion	 

Inasmuch as there is no evidence of any gastrointestinal symptoms or disorder in service or until many years thereafter, and no probative evidence relating any current gastrointestinal disorder to service or a service-connected disability, the Board finds that there is no basis for a favorable disposition of the appellant's appeal.  Accordingly, the appeal is denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, as a preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  See Gilbert v. Derwinski, supra. 


ORDER

Service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability and as due to herbicide exposure, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


